 



EXHIBIT 10.20
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is effective as of the 1st day of
January, 2008, by and between Gordon S. Glenn (“Executive”) and SXC Health
Solutions Corporation and its subsidiary, SXC Health Solutions, Inc.
(collectively, the “Company”).
RECITALS
     A. The Company wishes to continue to employ Executive, and Executive wishes
to continue to be employed by the Company as its Chairman of its Board of
Directors (the “Board”) and Chief Executive Officer and Executive desires to
continue his employment with the Company under the terms and conditions set
forth in this Agreement.
     B. Executive and the Company previously entered into an Employment
Agreement (“Original Agreement”). The Original Agreement contained substantially
identical post-employment confidentiality and noncompetition obligations as this
Agreement. Executive acknowledged in the Original Agreement that his covenants
to the Company, including his post-employment obligations, were made in partial
consideration of the Company’s grant of stock options to purchase shares of the
common stock of the Company. The parties have entered into this Agreement
because of their mutual desire to alter certain terms of the Original Agreement.
     C. Executive acknowledges that as a member of the Company’s senior
management team (“Senior Executive Team”), he is one of the persons charged with
responsibility for the implementation of the Company’s business plans, and that
Executive is one of only a few employees who will have regular and complete
access to various confidential and/or proprietary information relating to the
Company. Further, Executive acknowledges that his covenants to the Company
hereinafter set forth, specifically including but not limited to his covenant
not to engage in competition with the Company, are being made in partial
consideration of the Company’s willingness to continue to employ Executive under
the terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Executive furnishes the Company with, among other things, certain
covenants of Executive, including Executive’s covenant not to compete with the
businesses of the Company for a reasonable period of time.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
ARTICLE I
EMPLOYMENT RELATIONSHIP
     1.1 Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to continue to employ Executive to serve as the Company’s
Chairman of the Board and Chief Executive Officer, and Executive hereby accepts
such continued employment, and agrees to perform his duties and responsibilities
to the best of his abilities in a diligent, trustworthy, businesslike and
efficient manner.
     1.2 Duties. The Executive shall be the Company’s Chairman of the Board and
Chief Executive Officer, and shall participate as a member of the Company’s
Senior Executive Team. In addition, Executive shall be responsible for, among
other things, the overall performance of the company

 



--------------------------------------------------------------------------------



 



with an emphasis on mergers and acquisition and investor relations, and such
other duties as may be reasonably requested by the Company. Executive shall
report to the Board.
     1.3 Resignation as Officer and Board Position. Executive shall resign his
position as an officer of the Company if Executive’s employment with the Company
terminates for any reason, with Executive’s resignation being effective no later
than the effective date of Executive’s termination of employment. Executive
shall resign his position as a member of the Company’s Board of Directors if
Executive’s employment with the Company terminates through a Termination by the
Company for Cause, with Executive’s resignation being effective no later than
the effective date of Executive’s termination of employment.
     1.4 Exclusive Employment. While employed by the Company hereunder,
Executive covenants to the Company that he will devote his entire business time,
energy, attention and skill to the Company (except for permitted vacation
periods and reasonable periods of illness or other incapacity), and use his good
faith best efforts to promote the interests of the Company. The foregoing shall
not be construed as prohibiting Executive from spending such time as may be
reasonably necessary to attend to his personal affairs and investments so long
as such activities do not conflict or interfere with Executive’s obligations
and/or timely performance of his duties to the Company.
     1.5 Executive Representations and Warranties as to Employability. Executive
hereby represents and warrants to the Company that:
     (a) The execution, delivery and performance by Executive of this Agreement
and any other agreements contemplated hereby to which Executive is a party do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound;
     (b) Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Executive has disclosed the material
terms thereof to the Board prior to the execution hereof and promptly after the
date hereof shall deliver a copy of such agreement to the Board);
     (c) Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms; and
     (d) Executive hereby acknowledges and represents that he has been given the
opportunity to consult with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that he fully understands the
terms and conditions contained herein.
ARTICLE II
PERIOD OF EMPLOYMENT
     2.1 Employment Period. Executive’s employment hereunder shall commence on
January 1, 2008, and shall continue hereunder until the date fixed by the
provisions of Section 2.2 hereof, subject to the early termination provisions of
Article V hereof (the “Employment Period”).
     2.2 Initial Term of Employment Period and Extension Terms. The Employment
Period shall initially continue for a term commencing on the date set forth in
Section 2.1, above, and ending on

2



--------------------------------------------------------------------------------



 



December 31, 2009 (the “Initial Term”). The Employment Period shall be
automatically extended for successive one (1) calendar year periods following
the expiration of the Initial Term (each period being hereinafter referred to as
an “Extension Term”) upon the same terms and conditions provided for herein
unless either party provides the other party with advance written notice of its
or Executive’s intention not to extend the Employment Period; provided, however,
that such notice must be delivered by the non-extending party to the other party
not later than sixty (60) days prior to the expiration of the Initial Term or
any Extension Term, as the case may be. If the Employment Period is not extended
as a result of notice to Executive by the Company, and Executive’s employment
with the Company terminates as a result thereof, then Executive’s termination
shall be a treated as a Termination by the Company Without Cause.
ARTICLE III
COMPENSATION
     3.1 Annual Base Compensation. During the Employment Period the Company
shall pay to Executive an annual base salary (the “Annual Base Compensation”) in
the amount of Three Hundred Ten Thousand and 00/100 Dollars ($310,000.00). The
Annual Base Compensation shall be paid in regular installments in accordance
with the Company’s regular payroll practices, and shall be subject to all
required federal, state and local withholding taxes. Executive’s Annual Base
Compensation shall be reviewed annually by the Compensation Committee of the
Company’s Board of Directors who shall make a recommendation for approval by the
Company’s Board of Directors.
     3.2 Executive Performance Bonus. In respect of each calendar year falling
within the Employment Period, Executive shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company’s and
Executive’s performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at eighty percent
(80%) of the Executive’s Annual Base Compensation, with the specific percentage
determined by the Company’s Board of Directors after the close of the Company’s
fiscal year (December 31). The Incentive Compensation Bonus, if any, shall be
paid to Executive at the same time other members of the Senior Executive Team
are paid their respective incentive compensation bonuses. If Executive is
terminated for Cause, then no Incentive Compensation Bonus shall be paid to
Executive for the calendar year in which the termination occurred. If
Executive’s employment terminates during the calendar year for reasons other
than Cause, then Executive shall receive a pro rata amount of the Incentive
Compensation Bonus that Executive would have received if Executive remained
employed throughout the calendar year. To the extent practicable, the Company
will notify Executive of Executive’s performance objectives for the year in
January of that year.
     3.3 Expenses. During the Employment Period, Executive shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Executive’s duties for the Company, including reasonable travel-related
expenses, upon submission of all receipts and accounts with respect thereto, and
approval by the Company thereof, in accordance with the then current business
expense reimbursement policies of the Company.
     3.4 Vacation. Executive shall be entitled to accrue over the course of the
calendar year paid vacation time in accordance with the Company’s then current
vacation policy.
     3.5 Insurance. The Company shall provide Executive with the following
company funded insurance benefits during the Employment Period:

3



--------------------------------------------------------------------------------



 



     a. Dental, vision and supplemental health insurance commencing on your date
of employment with the Company in accordance with the terms and conditions of
the applicable plans and Company policies then in effect.
     b. A term life insurance policy with a death benefit in the amount of 2.5
times Executive’s Annual Base Compensation in accordance with the applicable
plans and Company policies then in effect, subject to a maximum death benefit of
$500,000.00.
     c. Additional Executive Group Life Insurance in the amount of $500,000.00
(contingent upon insurance company approval) beginning on the first of the month
following one month of employment.
     d. Accidental death and dismemberment insurance commencing upon the date of
your employment with the Company in accordance with the applicable plans and
Company policies then in effect.
     e. Short and long-term disability insurance commencing upon the date of
your employment with the Company in accordance with the applicable plans and
Company policies then in effect.
     3.6 Retirement Plan. Executive shall continue to be eligible to participate
in the Company’s deferred compensation plans, including its 401(k) plan.
     3.7 Grant of Stock Options.
     a. All existing options for shares of the Company stock held by Executive
at the time Executive’s signs this Agreement shall vest on the earlier of
January 1, 2009, or upon any termination of the Employment Period by the Company
regardless of the triggering event.
     b. During the Employment Period, for the period covering Fiscal Year 2009
and thereafter, Executive shall be entitled to participate in the Company’s
stock option plan and receive options to purchase shares of common stock of the
Company in the same manner as other members of the Company’s Board.
     3.8 Other Fringe Benefits. During the Employment Period, Executive shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other Executives of the Company on the Senior Executive Team.
     3.9 Vehicle Allowance. Executive shall receive a monthly payment of Five
Hundred and 00/100 Dollars ($500.00) for Executive’s use of a personal
automobile for business use (“Vehicle Allowance”). The Vehicle Allowance shall
be subject to all required federal, state and local withholding.
ARTICLE IV
COVENANTS OF EXECUTIVE
     4.1 Covenants Regarding Developments. Executive agrees as follows with
regard to any developments that relate to the Company’s business or Confidential
and Proprietary Information (defined below), or that Executive conceives, makes,
develops or acquires, including, but not limited to, any trade secrets,
discoveries, inventions, improvements, ideas, programs, formulas, diagrams,
designs, plans and drawings, whether or not reduced to writing, patented,
copyrighted or trademarked (“Developments”):

4



--------------------------------------------------------------------------------



 



     (a) Executive shall promptly and fully disclose all Developments to the
Company, and shall prepare, maintain, and make available to the Company adequate
and current written records of such Developments and all modifications,
research, and studies made or undertaken by Executive with respect thereto.
     (b) All Developments and related records shall become and remain the
exclusive property of the Company and, to the extent Executive has any rights
thereto, Executive hereby assigns all such rights, title, and interest to the
Company.
     (c) Upon request by the Company, Executive, at any time, whether during or
after Executive’s employment by the Company, shall execute, acknowledge and
deliver to the Company all assignments and other documents which the Company
deems necessary or desirable to: (i) vest the Company with full and exclusive
right, title, and interest to such Developments, and (ii) enable the Company to
file and prosecute an application for, or acquire, maintain or enforce, all
letters of patent, trademark registrations, and copyrights covering such
Developments.
     (d) The foregoing provisions regarding assignments do not apply to any
Developments for which no equipment, supplies, facility or trade secret
information of the Company was used, and which were developed entirely on
Executive’s own time, unless the Developments: (i) relate to the Company’s
business or to its actual or demonstrably anticipated research or development,
or (ii) result from any work performed by Executive for the Company.
     4.2 Ownership and Covenant to Return Documents, etc. Executive agrees that
all Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Executive
by the Company or are prepared, compiled or otherwise acquired by Executive
during the Employment Period, shall be the sole and exclusive property of the
Company. Executive shall not, except for the use of the Company, use, copy or
duplicate any of the aforementioned documents or objects, nor remove them from
the facilities of the Company, nor use any information concerning them except
for the benefit of the Company, either during the Employment Period or
thereafter. Executive agrees that he will deliver all of the aforementioned
documents and objects that may be in his possession to the Company on the
termination of his employment with the Company, or at any other time upon the
Company’s request.
     4.3 Nondisclosure Covenant. Executive recognizes that by virtue of
Executive’s employment with the Company, Executive will be granted otherwise
prohibited access to trade secrets and other confidential and proprietary
information that is not known to its competitors or within the industry
generally, that was developed by the Company over a long period of time and/or
at substantial expense, and which is confidential in nature or otherwise of
great competitive value to the Company. This information (“Confidential and
Proprietary Information”) includes, but is not limited to, the Company’s trade
secrets; information relating to the Company’s production practices and methods
of doing business; sales, marketing, and service strategies, programs, and
procedures; contract expiration dates, customers and prospective customers,
including, but not limited to, their particularized requirements and
preferences, and the identity, authority, and responsibilities of their key
contact persons; payment methods; service and product costs; pricing structures
and incentive plans; vendors; financial position and business plans; computer
programs and databases; research projects; new product and service developments;
and any other information of the Company or any of its vendors or customers that
the Company informs Executive, or which Executive should know by virtue of his
position or the

5



--------------------------------------------------------------------------------



 



circumstances in which he learned it, is to be kept confidential. Confidential
and Proprietary Information does not include information that is (i) in the
public domain (except as a result of a breach of this Agreement or Executive’s
obligations under a statutory or common law obligation) or (ii) obtained by
Executive from a third party subsequent to the termination of Executive’s
employment with the Company (except where the third party obtains the
information in violation of a contractual obligation, a statutory or common law
obligation). Executive agrees that during the Employment Period and at all times
thereafter (a) Executive will not disclose, use or permit others to use any
Confidential and Proprietary Information, or otherwise make use of any of it for
his own purposes or the purposes of another, except as required in the course of
his employment for the benefit of the Company or as required by law, and
(b) Executive will take all reasonable measures, in accordance with the
Company’s policies, procedures, and instructions, to protect the Confidential
and Proprietary Information from any accidental or unauthorized disclosure or
use.
     4.4 Noninterference Covenant. Executive agrees that during the Employment
Period and for the twelve (12) month period thereafter, he will not, for any
reason, directly or indirectly solicit, hire, or otherwise do any act or thing
which may induce any other employee of the Company (who is employed by the
Company at the end of the Executive’s employment with the Company) to leave the
employ of the Company.
     4.5 Covenant of Nonsolicitation of Customers. Executive acknowledges the
Company’s legitimate interest in protecting its customers for a reasonable
period of time following the termination of Executive’s employment. Accordingly,
Executive agrees that during the Restricted Period, Executive will not:
(a) directly or indirectly, solicit or accept business from, or provide products
or services to, any Customer, where such business, products or services would be
competitive with the Company’s business, products or services, or (b) do any act
or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any Customer or vendor of the
Company or induce any such Customer or vendor to cease doing business with the
Company. For purposes of this paragraph, the term “Customer” means (i) a
customer of the Company to which Executive sold or provided the Company’s
products or services at any time during the two (2) year period immediately
preceding the termination of Executive’s employment, (ii) any entity for which
Executive orchestrated, developed, supervised, coordinated or participated in
marketing strategy, marketing plans and marketing campaigns on behalf of the
Company at any time during the two (2) year period immediately preceding the
termination of Executive’s employment, or (iii) any entity as to which Executive
acquired Confidential and Proprietary Information at any time during Executive’s
employment with the Company. “Restricted Period” means (i) the Employment Period
and the two (2) year period thereafter of the termination of Executive’s
employment.
     4.6 Covenant Not to Compete. Executive expressly acknowledges that (i) the
Company is and will be engaged in the business of providing healthcare
transaction processing services and information technology solutions to the
pharmaceutical industry, including without limitation: (x) pharmacy benefits
services and analytics software and related ASP services, including claims
processing, pharmacy networks, data warehousing and information analysis, rebate
contracting and formulary management, clinical initiatives, and consumer web
services; and (y) pharmacy practice management and point of sale (POS) systems
for retail pharmacy (independents and chains), institutional/nursing home
pharmacy, and high-volume mail order pharmacy; (ii) Executive is one of a
limited number of persons who has extensive knowledge and expertise relevant to
the businesses of the Company; (iii) Executive’s performance of his services for
the Company hereunder will afford Executive full and complete access to and
cause Executive to become highly knowledgeable about the Company’s Confidential
and Proprietary Information; (iv) the agreements and covenants contained in this
Section 4.6 are essential to protect the business and goodwill of the Company,
because, if Executive enters into any activities competitive with the businesses
of the Company, Executive will cause substantial harm to the Company;
(v) Executive will

6



--------------------------------------------------------------------------------



 



be exposed to the Company’s largest customers; (vi) the business territory of
the Company at the time this Agreement was entered into constitutes the United
States and Canada (“Business Territory”); and (vii) Executive’s covenants to the
Company set forth in this Section 4.6 are being made in consideration of the
Company’s willingness to employ him. Accordingly, Executive hereby agrees that
during the Restricted Period, Executive shall not, within the Business
Territory, directly or indirectly own any interest in, invest in, lend to,
borrow from, manage, control, participate in, consult with, become employed by,
render services to, or in any other manner whatsoever engage in, any business
which is competitive with any business actively being engaged in by the Company
or actively (and demonstrably) being considered by the Company for entry into on
the date of the termination of Executive’s employment with the Company. The
preceding to the contrary notwithstanding, Executive shall be free to make
investments in the publicly traded securities of any corporation, provided that
such investments do not amount to more than 1% of the outstanding securities of
any class of such corporation.
     4.7 Remedies for Breach. Executive recognizes that the rights and
privileges granted to Executive by this Agreement, and Executive’s corresponding
covenants to the Company, are of a special, unique, and extraordinary character,
the loss of which cannot reasonably or adequately be compensated for in damages
in any action at law or through the offset or withholding of any monies to which
Executive might be entitled from the Company. Accordingly, Executive understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Executive also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.
ARTICLE V
TERMINATION
     5.1 Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall
terminate at the expiration of the Initial Term or any Extension Term upon
notice as provided in Section 2.2, or prior to the expiration of the Initial
Term or any Extension Term upon the occurrence of any of the following events
(hereinafter referred to as “Triggering Events”): (a) Executive’s death;
(b) Executive’s Total Disability; (c) Executive’s Resignation; (d) Termination
by the Company for Cause; (e) Termination by the Company Without Cause;
(f) Termination arising out of a Change of Control; or (g) Resignation for Good
Reason.
     5.2 Rights Upon Occurrence of a Triggering Event. Subject to the provisions
of Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
     (a) Death or Total Disability. If the Triggering Event was Executive’s
Death or Total Disability, then Executive shall be entitled to receive
(i) Executive’s Annual Base Compensation and accrued but unpaid vacation through
the date thereof; and (ii) payment of a Executive’s Incentive Compensation Bonus
for the year in which the termination occurred, if any, pro rated to Executive’s
date of termination.
     (b) Resignation or Termination by the Company for Cause. If the Triggering
Event was Executive’s Resignation (other than a Resignation for Good Reason) or
a Termination by the Company for Cause, then Executive shall be entitled to
receive Executive’s Annual Base Compensation and accrued but unused vacation
time through the date of the Triggering Event, and to continue to participate in
the Company’s Executive welfare plans and programs (including, without
limitations, health insurance plans) through the date of the Triggering Event
and, thereafter, only to the extent permitted under the terms of such plans and
programs.

7



--------------------------------------------------------------------------------



 



     (c) Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause that is not a Termination Arising Out
of a Change of Control, then Executive shall be entitled to receive
(i) Executive’s Annual Base Compensation and accrued but unpaid vacation through
the date thereof; (ii) payment of a Executive’s Incentive Compensation Bonus for
the year in which the termination occurred, if any, pro rated to Executive’s
date of termination; and (iii) the Severance Benefit (defined below).
Executive’s entitlement to the benefits provided in subsections 5.2(c)(ii) and
(iii) are contingent on Executive signing a Separation Agreement and General
Release similar to that attached hereto as Exhibit A.
     (d) Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control, then Executive shall be
entitled to receive (i) Executive’s Annual Base Compensation and accrued but
unpaid vacation through the date thereof; (ii) payment of a Executive’s
Incentive Compensation Bonus for the year in which the termination occurred, if
any, pro rated to Executive’s date of termination; and (iii) the Change of
Control Severance Benefit (defined below). Executive’s entitlement to the
benefits provided in subsections 5.2(d)(ii) and (iii) are contingent on
Executive signing a Separation Agreement and General Release similar to that
attached hereto as Exhibit A.
     (e) Resignation for Good Reason. If the Triggering Event was a Resignation
for Good Reason that is not a Termination Arising Out of a Change of Control,
then Executive shall be entitled to receive (i) Executive’s Annual Base
Compensation and accrued but unpaid vacation through the date thereof;
(ii) payment of a Executive’s Incentive Compensation Bonus for the year in which
the resignation occurred, if any, pro rated to Executive’s date of termination;
and (iii) the Severance Benefit (defined below). Executive’s entitlement to the
benefits provided in subsections 5.2(e)(ii) and (iii) are contingent on
Executive signing a Separation Agreement and General Release similar to that
attached hereto as Exhibit A.
     (f) Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of Executive’s rights to salary,
Executive benefits, fringe benefits and bonuses hereunder (if any) which would
otherwise accrue after the termination of the Employment Period shall cease upon
the date of such termination. The Company may offset any loans, cash advances or
fixed amounts which Executive owes the Company against any amounts it owes
Executive under this Agreement.
     (g) Treatment of Options. Executive shall be required to exercise any
vested options within ninety (90) days from date of the termination of his
employment.
     (h) No Duplication of Benefits. For clarification, if Executive receives
benefits under subsection 5.2(c) or 5.2(d), then Executive shall not be entitled
to benefits under any other subsection in Section 5 of this Agreement.
     For further clarity, the payments provided for in subsections 5.2(b),
5.2(c), 5.2(d) and 5.2(e) will not be subject to any reduction or elimination,
except as provided by subsection 5.2(f), or if Executive breaches any
Executive’s obligations under Article IV, but will not be reduced should
Executive obtain alternative employment.
     5.3 Survival of Certain Obligations. The provisions of Articles IV, and VI
shall survive any termination of the Employment Period, whether by reason of the
occurrence of a Triggering Event or the expiration of the Initial Term or any
Extension Term.

8



--------------------------------------------------------------------------------



 



     5.4 Definitions. For purposes of Article V, the following definitions
apply:
     (a) “Resignation” means a voluntary termination of Executive’s employment
with the Company that is not a Resignation for Good Reason.
     (b) “Resignation for Good Reason” means a voluntary termination of
Executive’s employment hereunder on account of, and within sixty (60) days
after, the occurrence of one or more of the following events:
     (i) The assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices and titles),
authority, duties or responsibilities as contemplated by Section 1.2 hereof
which results in a diminution of Executive’s position, excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith
and which is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by Executive;
     (ii) The failure of the Company to comply with any of the material
provisions of this Agreement, other than an isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Company
within thirty (30) days after receipt of written notice thereof given by
Executive;
     (iii) Executive is required to relocate his principal business office or
his principal residence outside of the Chicago metropolitan area, or the Company
assigns Executive duties that could reasonably require such a relocation unless,
within thirty (30) days of receipt of written notice by the Executive, the
Company removes the assignment of the duties that necessitated or could
necessitate the relocation; or
     (c) “Severance Benefit” means
     (i) A lump-sum payment, less required tax withholding, equal to two
(2) times Executive’s Annual Base Compensation at the time of the termination of
Executive’s employment; plus one (1) times the average incentive compensation
payments over the previous two years; and
     (ii) Payment of health insurance premiums for a health insurance policy for
the benefit of Executive, his spouse and his dependents, with substantially the
same benefits as for full-time employees, until Executive is eligible for
Medicare benefits.
Except as provided by Section 6,10 of this Agreement, the Severance Benefit
shall be paid within thirty (30) days of Executive’s signing of the Separation
Agreement and General Release similar to that attached hereto as Exhibit A.
     (d) “Change of Control Severance Benefit” means
     (i) A lump-sum payment, less required tax withholding, equal to (x) two
times Executive’s Annual Base Compensation at the time of the termination of
Executive’s employment plus (y) two times the greater of either (i) the average
of Executive’s last two Incentive Compensation Bonuses or (ii) 80% of the
average of the Executive’s Annual Base Compensation measured over the
twenty-four month period preceding the termination of Executive’s employment;
and

9



--------------------------------------------------------------------------------



 



     (ii) Payment of health insurance premiums for a health insurance policy for
the benefit of Executive, his spouse and his dependents, with substantially the
same benefits as for full-time employees, until Executive is eligible for
Medicare benefits.
Except as provided by Section 6.10 of this Agreement, the Change of Control
Severance Benefit shall be paid within thirty (30) days of Executive’s signing
of the Separation Agreement and General Release similar to that attached hereto
as Exhibit A.
     (e) “Termination by the Company for Cause” means termination by the Company
of Executive’s employment for:
     (i) The failure of Executive to comply with any of the material provisions
of this Agreement, other than an isolated, insubstantial or inadvertent action
not taken in bad faith and which is remedied by Executive within thirty
(30) days after receipt of written notice thereof given by the Company;
     (ii) A conviction of Executive by a court of competent jurisdiction of a
felony;
     (iii) The refusal, failure or neglect of Executive to perform his duties
under his employment agreement in a manner that is materially detrimental to the
business or reputation of the Company unless remedied by Executive within thirty
(30) days after receipt of written notice thereof given by the Company;
     (iv) The engagement by the Executive in illegal, unethical or other
wrongful conduct that is materially detrimental to the business or reputation of
the Company; or
     (v) The pursuit by Executive of interests that are materially adverse to
the Company unless remedied by Executive within thirty (30) days after receipt
of written notice thereof given by the Company.
     (f) “Termination by the Company Without Cause” means a termination of
Executive’s employment by the Company which is not a Termination by the Company
for Cause, provided that the termination of the Employment Period on account of
the failure of the Company to extend the Employment Period in accordance with
the provisions of Section 2.2 hereof shall constitute a Termination by the
Company Without Cause.
     (g) A “Termination Arising Out of a Change of Control” occurs when
Executive resigns or if Executive is subject to a Termination by the Company
with Cause or a Termination by the Company without Cause within twelve
(12) months of a “Change of Control,” which shall be defined under this
Agreement to mean any of the following occurrences:
     (i) Any person, other than SXC Health Solutions Corporation or an employee
benefit plan of SXC Health Solutions Corporation, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of SXC
Health Solutions Corporation and becomes, immediately after and as a result of
such acquisition, directly or indirectly, the Beneficial Owner of voting
securities representing 50% or more of the total voting power of all of the
then-outstanding voting securities of SXC Health Solutions Corporation;

10



--------------------------------------------------------------------------------



 



     (ii) The shareholders of SXC Health Solutions Corporation approve a merger,
consolidation, recapitalization, or reorganization of SXC Health Solutions
Corporation, a reverse stock split of outstanding voting securities, or
consummation of any such transaction if shareholder approval is not sought or
obtained, other than any such transaction that would result in at least 75% of
the total voting power represented by the voting securities of the surviving
entity outstanding immediately after, and as a result of such transaction, being
Beneficially Owned by at least 75% of the holders of outstanding voting
securities of SXC Health Solutions Corporation immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
     (iii) The shareholders of SXC Health Solutions Corporation approve a plan
of complete liquidation of SXC Health Solutions Corporation or SXC Health
Solutions, Inc. or an agreement for the sale or disposition by SXC Health
Solutions Corporation of all or a substantial portion of assets (i.e., 50% or
more) of the total assets of SXC Health Solutions Corporation or SXC Health
Solutions, Inc.
     (h) “Total Disability” means Executive’s inability, because of illness,
injury or other physical or mental incapacity, to perform Executive’s duties
hereunder (as determined by the Board in good faith) for a continuous period of
one hundred eighty (180) consecutive days, or for a total of one hundred eighty
(180) days within any three hundred sixty (360) consecutive day period, in which
case such Total Disability shall be deemed to have occurred on the last day of
such one hundred eighty (180) day or three hundred sixty (360) day period, as
applicable.
     5.5 Payment of Insurance Continuation Benefits. The insurance premium
payments provided pursuant to sections 5.4(c)(ii) and 5.2(d)(ii) shall be
initially satisfied through the payment of the COBRA insurance continuation
benefits available to Executive, his spouse and his dependents, and those
payments are contingent upon Executive, his spouse and his dependents making a
timely COBRA election; provided, however, that any obligations of the Company to
make insurance premium payment beyond the COBRA insurance continuation period
shall be satisfied, at the Company’s sole discretion, through paying the
premiums on either (1) the conversion of the applicable health insurance
policies into individual policies; or (2) the securing of individual policies
providing comparable coverage to the Company’s group health insurance policies.
ARTICLE VI
GENERAL
     6.1 Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Illinois without regard to any choice of law or conflicts
of law rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Executive may become a resident of
a different state.
     6.2 Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Executive and
Executive’s executors, administrators, personal representatives and heirs.
     6.3 Assignment. Executive expressly agrees for Executive and on behalf of
Executive’s executors, administrators and heirs, that this Agreement and
Executive’s obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Executive,
Executive’s executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or

11



--------------------------------------------------------------------------------



 



any such rights, interests and benefits thereunder contrary to the foregoing
provisions, or the levy of any attachment or similar process thereupon shall be
null and void and without effect and shall relieve the Company of any and all
liability hereunder. This Agreement shall be assignable and transferable by the
Company (but the Company shall not be required to assign or transfer this
Agreement) to any successor in interest without the consent of Executive.
     6.4 Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of Executive by the Company, including without limitation any prior
compensation plans or compensation agreements entered into between Executive and
the Company.
     6.5 Amendments. No change, modification or amendment of any provision of
this Agreement shall be valid unless made in writing and signed by all of the
parties hereto.
     6.6 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive. The waiver by Executive of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
     6.7 Venue, Jurisdiction, Etc. Executive hereby agrees that any suit, action
or proceeding relating in any way to this Agreement shall be brought and
enforced in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or
in the District Court of the United States of America for the Northern District
of Illinois, Eastern Division, and in either case Executive hereby submits to
the jurisdiction of each such court. Executive hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Executive is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Executive consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Executive at Executive’s address listed in the
business records of the Company. Executive and the Company do each hereby waive
any right to trial by jury, Executive or it may have concerning any matter
relating to this Agreement.
     6.8 Indemnification of Executive.
     (a) Executive is hereby entitled to indemnification for Executive’s acts or
omissions in Executive’s capacity as an Executive or officer of the Company to
the same extent as the Company’s other senior vice presidents and in the manner
provided by the Company’s bylaws. In addition the Company shall indemnify
Executive for any damages suffered or incurred by Executive as a result of
serving as an Officer of the Company provided that Executive has acted honestly
and in good faith with a view to the best interest of the Company. Within ten
(10) days after receipt of a claim for indemnification accompanied by evidence
of the liability or expense subject to indemnification, the Company shall pay or
cause to be paid the indemnification claim. Executive shall give notice to the
Company no later than ten (10) days after such Executive shall have been served
with written notice of any claim that may give rise to a claim for
indemnification.
     (b) Subject to any rights of or duties to any insurer, reinsurer or other
third party having liability for any claim made or brought against Executive,
the Company shall have the right, at its option, to assume, at its own expense,
the control of the defense thereof, including the employment of legal counsel
reasonably satisfactory to Executive. If the Company exercises the

12



--------------------------------------------------------------------------------



 



foregoing right, Executive shall cooperate with the Company and make available
to it all information under the control of Executive, which is relevant to the
claim. If the Company does not exercise the foregoing right, Executive shall
keep the Company reasonably apprised of the progress of the defense of the
claim. Nothing herein shall preclude Executive, at Executive’s expense, from
employing legal counsel of Executive’s choosing to participate in the defense of
any claim made or brought against Executive in addition to legal counsel
employed by the Company.
     (c) If the Company elects to assume control of the defense of any claim,
the Company shall not settle or compromise the claim for and on behalf of
Executive without the written consent of Executive; provided, however, that if
the Company receives an offer of settlement or compromise from the other party
or parties to the claim in a particular amount or obtains a commitment from such
party or parties to accept a compromise or settlement in such amount if offered,
and if such settlement or compromise requires only the payment of such amount,
the granting of an appropriate release or similar accommodation, and no other
relief, and Executive refuses to consent thereto and elects to continue to
defend the claim, then the extent of the indemnity to which Executive shall be
entitled hereunder shall be limited to such amount and the legal fees and
expenses that Executive would have been entitled to receive from the Company if
such compromise or settlement had been accepted.
     (d) This indemnification obligation shall continue notwithstanding that
Executive has ceased to be an officer or employee of the Company.
     6.9 Directors & Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Executive in Executive’s capacity as an Officer. The adequacy of the
Directors and Officers liability insurance coverage shall be determined annually
by the Board in its reasonable discretion.
     6.10 Tax Provisions.
     (a) Compliance With Section 409A of the Internal Revenue Code. To the
extent applicable, it is intended that this Agreement comply with the provisions
of section 409A of Internal Revenue Code of 1986, as amended (the “Code”), so as
to prevent the inclusion in gross income of any amounts payable or benefits
provided hereunder in a taxable year that is prior to the taxable year or years
in which such amounts or benefits would otherwise actually be distributed,
provided or otherwise made available to Executive. This Agreement shall be
construed, administered, and governed in a manner consistent with this intent.
Any provision that would cause any amount payable or benefit provided under this
Agreement to be includable in the gross income of Executive under Code section
409A(a)(l) shall have no force and effect unless and until amended to cause such
amount or benefit to not be so includable (which amendment shall be mutually
agreed upon by the parties in good faith and may be retroactive to the extent
permitted by Code section 409A). In particular, to the extent Executive becomes
entitled to receive a payment or a benefit upon an event that does not
constitute a permitted distribution event under Code section 409A(a)(2), then
notwithstanding anything to the contrary in this Agreement, such payment or
benefit will be made or provided to Executive on the earlier of (i) the
effective date of Executive’s “separation from service” with Company (determined
in accordance with Code section 409A); provided however, that if Executive is a
“specified employee” (within the meaning of Code section 409A), this date will
be the date which is 6 months after the effective date of Executive’s separation
from service with Company, or (ii) the date of Executive’s death. Any reference
in this Agreement to Code section 409A shall also

13



--------------------------------------------------------------------------------



 



include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service.
     (b) Compliance With Section 162(m) of the Code. Notwithstanding anything
herein to the contrary, if the Company reasonably anticipates that the deduction
of any payment to Executive hereunder will be limited or eliminated by the
application of Code section 162(m), which generally limits the deduction of
compensation paid by public corporations in excess of $1 million annually to
certain executives, the payment of such amount shall be delayed until the
earliest date at which the Company reasonably anticipates that the deduction of
the payment would not be limited or eliminated by the application of Code
section 162(m).
     (c) Excise Taxes Under Sections 280G and 4999 of the Code. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that the Executive shall become entitled to payments and/or benefits provided by
this Agreement or any other amounts in the “nature of compensation” (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company or any affiliate, any person whose actions result in
a change of ownership or effective control of the Company covered by
Section 280G(b)(2) of the Code or any person affiliated with the Company or such
person) as a result of such change in ownership or effective control of the
Company, (a “Payment”) would be subject to the excise tax imposed by section
4999 or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     6.11 Severability. If any portion of this Agreement shall be for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and carried into effect.
     6.12 Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.
     6.13 Notices. All notices under this Agreement shall be in writing and
shall be deemed properly sent, (i) when delivered, if by personal service or
reputable overnight courier service, or (ii) when received, if sent by certified
or registered mail, postage prepaid, return receipt requested to the recipient
at the address indicated below or otherwise subsequently provided by one party
to the other party:
Notices to Executive:
To the last known address of
Executive as reflected on the books
and records of the Company.

14



--------------------------------------------------------------------------------



 



Notices to Company:
SXC Health Solutions, Inc.
Attn: Chairman of the Compensation Committee of the Board of Directors
2441 Warrenville Road, Suite 610
Lisle, Illinois 60532-3642
With Copies to:
Larry Zanger, Esq.
Holland & Knight LLP
131 South Dearborn, 30th Floor
Chicago, Illinois 60603
     6.14 Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.

                  COMPANY:       EXECUTIVE:    
 
                SXC HEALTH SOLUTIONS CORPORATION             and SXC HEALTH
SOLUTIONS, INC.            
 
               
By:
  /s/ Jeff Park       /s/ Gordon S. Glenn    
 
 
 
Jeff Park, Senior Vice President and      
 
   Gordon S. Glenn    
 
  Chief Financial Officer            

15



--------------------------------------------------------------------------------



 



EXHIBIT A
To Employment Agreement
Between Gordon S. Glenn and
SXC Health Solutions Corporation and SXC Health Solutions, Inc.
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
     This Confidential Separation Agreement and General Release (“Agreement”) is
entered into by and between Gordon S. Glenn, an individual (“Executive”), and
SXC Health Solutions Corporation, and its subsidiary, SXC Health Solutions, Inc.
(collectively, the “Company”): 1. Termination of Employment. Executive
acknowledges that Executive’s employment with the Company terminated effective
                                          , 200          .
     2. Compensation owed. Executive acknowledges receipt of all compensation
(including, but not limited to, any and all overtime, commission, bonus payments
and all other benefits except accrued but unused vacation time) due from the
Company through the payroll period immediately prior
to                                          , 200          . Executive and the
Company acknowledge that Executive will receive a lump-sum payment equal to any
final compensation (including Executive’s accrued but unused vacation time
of                     (___) days) accrued but not yet paid to Executive on the
Company’s next regular payday.
     3. Separation Benefit: Subject to the provisions of this Agreement, the
Company will pay Executive the benefits set forth in Article V, Subsection
5.2(c) [or (d)] [or(e)](ii) and (iii) of Executive’s Employment Agreement with
the Company (“Separation Benefit”), commencing on the first regular payday
following the twenty-first day after Executive’s signing of this Agreement. The
Separation Benefit does not constitute nor is it intended to be any form of
compensation to Executive for any services to the Company.
     4. Consideration. Executive acknowledges that Executive would not be
entitled to the Separation Benefit provided for in paragraph 3 above in the
absence of Executive’s signing of this Agreement, that the Separation Benefit
constitutes a substantial economic benefit to Executive, and that it constitutes
good and valuable consideration for the various commitments undertaken by
Executive in this Agreement.
     5. Parties Released. For purposes of this Agreement, the term “Releasees”
means the Company, its past and present parents, subsidiaries, divisions, and
affiliated companies; their respective predecessors, successors, assigns,
benefit plans, and plan administrators; and their respective past and present
shareholders, directors, trustees, officers, employees, agents, attorneys and
insurers.
     6. General Release. Executive, for and on behalf of Executive and each of
Executive’s personal and legal representatives, heirs, devisees, executors,
successors and assigns, hereby acknowledges full and complete satisfaction of,
and fully and forever waives, releases, acquits, and discharges Releasees from
any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referred to as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, which Executive holds as of the date Executive signs this Agreement,
or at any time previously held against Releasees, or any of them, arising out of
any matter whatsoever (with the exception of breaches of this Agreement). This
General Release specifically includes, but is not limited to, any and all
Claims:

 



--------------------------------------------------------------------------------



 



     (a) Arising out of or in any way related to Executive’s employment with the
Company, the termination of his employment;
     (b) Arising out of or in any way related to any contract or agreement
between Executive and the Company;
     (c) Arising under or based on the Equal Pay Act of 1963; Title VII of the
Civil Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act of
1866; the Americans With Disabilities Act of 1990; the Family and Medical Leave
Act of 1993; the Fair Labor Standards Act of 1938; the National Labor Relations
Act; the Worker Adjustment and Retraining Notification Act of 1988; Employee
Retirement Income Security Act of 1974 (ERISA) (excepting claims for vested
benefits, if any, to which Executive is legally entitled thereunder); the
Illinois Constitution; the Illinois Wage Payment and Collection Act; the
Illinois Minimum Wage Law, the Illinois Human Rights Act; and the Illinois
Whistleblower Act;
     (d) Arising under or based on the Age Discrimination in Employment Act of
1967 (ADEA), as amended by the Older Workers Benefit Protection Act (OWBPA), and
alleging a violation thereof based on any action or failure to act by Releasees,
or any of them, at any time prior to the effective date of this Agreement; and
     (e) Arising out of or in any way related to any federal, state, county or
local constitutional provision, law, statute, ordinance, decision, order, policy
or regulation prohibiting employment discrimination, providing for the payment
of wages or benefits, providing for a paid or unpaid leave of absence; otherwise
creating rights or claims for employees , including, but not limited to, any and
all claims alleging breach of public policy, whistleblowing, retaliation, the
implied obligation of good faith and fair dealing; any express or implied oral
or written contract, handbook, manual, policy statement or employment practice;
or alleging misrepresentation, defamation, libel, slander, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, false imprisonment, assault, battery; fraud,
negligence, or wrongful discharge.
     7. Intended Scope of Release. It is the intention of the parties and is
fully understood and agreed by them that this Agreement includes a General
Release of all Claims (with the exception of breaches of this Agreement and
claims for vested benefits, if any, to which Executive is legally entitled under
ERISA), which Executive holds or previously held against Releasees, or any of
them, whether or not they are specifically referred to herein. No reference
herein to any specific claim, statute or obligation is intended to limit the
scope of this General Release and, notwithstanding any such reference, this
Agreement shall be effective as a full and final bar to all Claims of every kind
and nature, whether known or unknown, suspected or unsuspected, or fixed or
contingent, released in this Agreement.
     8. Executive Waiver of Rights. As part of the foregoing General Release,
Executive is waiving all of Executive’s rights to any recovery, compensation, or
other legal, equitable or injunctive relief (including, but not limited to,
compensatory damages, liquidated damages, punitive damages, back pay, front pay,
attorneys’ fees, and reinstatement to employment), from Releasees, or any of
them, in any administrative, arbitral, judicial or other action brought by or on
behalf of Executive in connection with any Claim released in this Agreement.

-A 2-



--------------------------------------------------------------------------------



 



     9. Covenant Not to Sue. In addition to all other obligations contained in
this Agreement, Executive agrees that Executive will not initiate, bring or
prosecute any suit or action against any of Releasees in any federal, state,
county or municipal court, with respect to any of the Claims released in this
Agreement. Notwithstanding the forgoing, nothing in this Agreement shall
preclude Executive from bringing suit to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act.
     10. Remedies for Breach. If the Executive, or anyone on Executive’s behalf,
initiates, brings or prosecutes any suit or action against Releasees, or any of
them, in any federal, state, county or municipal court, with respect to any of
the Claims released in this Agreement (except to challenge the validity or
enforceability of this Agreement under the Age Discrimination in Employment Act
as amended by the Older Workers Benefit Protection Act), or if the Executive
breaches any of the terms of this Agreement, then Executive shall be liable for
the payment of all damages, costs and expenses (including attorneys’ fees)
incurred by Releasees, or any of them, in connection with such suit, action or
breach.
     11. No Admission of Liability. Nothing in this Agreement constitutes or
shall be construed as an admission of liability on the part of Releasees, or any
of them. Releasees expressly deny any liability of any kind to Executive, and
particularly any liability arising out of or in any way related to Executive’s
employment with the Company or the termination of Executive’s employment.
     12. Post-Employment Covenants.
     (a) Executive hereby reaffirms and agrees to abide by all confidentiality
and nondisclosure obligations, nonsolicitation obligations, noncompetition
obligations and any other post-employment obligations to which Executive is
subject under any contract or agreement between Executive and the Company as
well as the Illinois Trade Secrets Act, any other Illinois statute and Illinois
common law.
     (b) Executive shall keep confidential the circumstances surrounding the
termination of Executive’s employment with the Company, as well as the existence
of this Agreement and its terms, and agrees that neither he, nor Executive’s
attorneys, nor any of Executive’s agents, shall directly or indirectly disclose
any such matters (other than to the Equal Employment Opportunity Commission, the
Illinois Human Rights Commission, or any other federal, state or local fair
employment practices agency), unless written consent is given by the Company’s
President, or unless required to comply with any federal, state or local law,
rule or order. However, this paragraph will not prohibit Executive from
disclosing the terms of this Agreement to Executive’s attorneys, accountants or
other tax consultants as necessary for the purpose of securing their
professional advice, or in connection with any suit or action alleging a breach
of this Agreement.
     (c) Executive agrees that Executive will not access or attempt to access,
directly or indirectly, by any matter whatsoever, the Company’s computer
network, including without limitation, the Company’s e-mail system, the
Company’s electronic document storage and retrieval system, and the Company’s
computer network servers and related equipment.
     13. Warranty of Return of Company Property. Executive warrants and
acknowledges that Executive has turned over to the Company all equipment or
other property issued to Executive’s by the Company, along with all documents,
notes, computer files, and other materials which Executive had in Executive’s
possession or subject to Executive’s control, relating to the Company and/or any

-A 3-



--------------------------------------------------------------------------------



 



of its customers. Executive further warrants and acknowledges that Executive has
not retained any such documents, notes, computer files or other materials
(including any copies or duplicates thereof).
     14. Warranty and Covenant of Nondisparagement. Executive (i) warrants that
during the time period between when Executive was notified of the termination of
Executive’s employment with the Company and Executive’s signing of this
Agreement Executive has not made any disparaging remarks about Releasees which
are likely to cause harm to Releasees, collectively or individually, or their
products and services (“Disparaging Remarks”) and (ii) agrees that Executive
shall not make any Disparaging Remarks following Executive’s signing of this
Agreement.
     15. Consideration Period. Executive is advised of to consult with an
attorney or other representative of Executive’s choice prior to signing this
Agreement. Executive has a period of twenty-one (21) days within which to
consider and accept the Agreement. This twenty-one (21) day period begins to run
from                                          , 200          , which Executive
acknowledges is the date on which Executive received a copy of this Agreement
(if not earlier). Executive agrees that any changes or modifications (material
or otherwise) made to this Agreement prior to its execution by Executive shall
not restart the twenty-one (21) day consideration period.
     16. Revocation Period. Executive understands that Executive has the right
to revoke this Agreement at any time within seven (7) days after Executive signs
it and that the Agreement shall not become effective or enforceable until this
revocation period has expired without revocation.
     17. Resignation of Officer Position. Executive shall resign from
Executive’s position as an officer of the Company effective no later than the
effective date of Executive’s termination of employment with the Company.
     18. Warranty of Understanding and Voluntary Nature of Agreement. Executive
acknowledges that Executive has carefully read and fully understands all of the
provisions of this Agreement; that Executive knows and understands the rights
Executive is waiving by signing this Agreement; and that Executive has entered
into the Agreement knowingly and voluntarily, without coercion, duress or
overreaching of any sort.
     19. Severability. The provisions of this Agreement are fully severable.
Therefore, if any provision of this Agreement is for any reason determined to be
invalid or unenforceable, such invalidity or unenforceability will not affect
the validity or enforceability of any of the remaining provisions. Furthermore,
any invalid or unenforceable provisions shall be modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or,
if such provision cannot under any circumstances be modified or restricted, it
shall be excised from the Agreement without affecting the validity or
enforceability of any of the remaining provisions. The parties agree that any
such modification, restriction or excision may be accomplished by their mutual
written agreement or, alternatively, by disposition of a court or other
tribunal.
     20. Entire Agreement/Integration. This Agreement constitutes the sole and
entire agreement between Executive and the Company with respect to the subjects
addressed in it, and supersedes all prior or contemporaneous agreements,
understandings, and representations, oral and written, with respect to those
subjects.
     21. No Waiver By the Company. No waiver, modification or amendment of any
of the provisions of this Agreement shall be valid and enforceable unless in
writing and executed by Executive and the Company’s President.

-A 4-



--------------------------------------------------------------------------------



 



     22. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and Executive’s personal and legal
representatives, heirs, devisees, executors, successors and assigns, and the
Company and its successors and assigns.
     23. Choice of Law. This Agreement and any amendments hereto shall be
governed by and construed in accordance with the laws of the State of Illinois,
without regard to conflicts of law principles.

                          COMPANY:           EXECUTIVE:    
 
                        SXC HEALTH SOLUTIONS CORPORATION             and SXC
HEALTH SOLUTIONS, INC.                
 
                       
By:
                                         
 
                  Gordon S. Glenn    
 
                       
 
     
 
               

-A 5-